Exhibit 10.1 EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 25, 2015 is between Biota Pharmaceuticals, Inc., a Delaware corporation, (the “Company”), and Mark Colonnese (the “Executive”). This Agreement shall become effective on the date on which Executive’s employment with the Company commences, which shall be no later than November 2, 2015. The date on which this Agreement becomes effective is referred to herein as the “Effective Date.” WHEREAS , the Company desires to avail itself of the Executive’s employment in a senior executive capacity and to compensate him for such employment; and WHEREAS , the Executive is willing to be employed by the Company upon the terms and subject to the conditions contained in this Agreement. NOW THEREFORE , in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the adequacy and receipt of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: Section 1. Position, Duties and Responsibilities. (a) During the Term (as defined in Section 2), the Executive shall serve as the Executive Vice President and Chief Financial Officer of the Company consistent with the by-laws of the Company, and shall be responsible for the duties identified in the attached Appendix I, such other duties as are attendant to such offices and such other managerial duties and responsibilities with the Company, its affiliates, subsidiaries or divisions consistent with such positions as may be assigned by the President and Chief Executive Officer of the Company. The Executive shall devote his full business energies, interest, abilities and productive time to the business and affairs of the Company and its affiliates and to promoting their best interests, and agrees that during the Term, the Company shall be the Executive’s sole employer. Notwithstanding anything herein to the contrary, to the extent that the following do not interfere with his duties and responsibilities hereunder and do not present a conflict of interest, the Executive shall be permitted to (i) manage his personal investments, (ii) serve on the board of directors of civic and charitable organizations, and (iii) serve on the board of directors of one non-competing company, in a role other than Chairman, subject to obtaining written authorization in advance from the Board. The Executive and the Company mutually acknowledge and agree that his duties shall be performed from the Atlanta, Georgia metropolitan area. The Executive also acknowledges that the performance of his duties hereunder may require substantial travel from time to time. (b) Upon termination of the Executive’s employment for any reason, Executive agrees to promptly tender his resignation from all positions he then holds with the Company and its affiliates, including, without limitation, as an officer of the Company and of any subsidiary or affiliate of the Company, if applicable. (c) Executive understands that the provisions of any employee handbooks, personnel manuals and any and all other written statements of or regarding personnel policies, practices or procedures that are or may be issued by the Company (the “Company Policies”) do not and shall not constitute a contract of employment and do not and shall not create any vested rights; and that any such provisions may be changed, revised, modified, suspended, canceled, or eliminated by the Company at any time, in its sole discretion, with or without notice. Page 1 (d) Executive shall comply with all applicable Company Policies, which may be in effect from time-to-time during the Term. Copies of all such Company Policies may be examined in the Human Resource Department of the Company. If a provision in any Company Policy conflicts with this Agreement, the terms of this Agreement shall prevail. Section 2. Term of Employment . The term of the Executive’s employment under this Agreement shall begin on the Effective Date and continue through December 31, 2016 (the “Term”), and thereafter the Term shall be renewed automatically for successive one (1) year periods (without any action by either party) effective as of January 1st of each year, in any case, subject to the right of either party hereto to terminate the Executive’s employment and the Term earlier in accordance with Section 4. Either party hereto also may elect not to renew the Term for any reason upon ninety (
